DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-14 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 9,713,095 in view of 1-17 of US Patent No. 10,945,217.

 	For example;
Instant Application
U.S. Patent No. 9,713,095, Application No. 15/077,466
   1. A method for controlling uplink power by a user equipment, comprising: 
   generating at least one uplink channel to be transmitted on first cell and a physical random access channel (PRACH) to be transmitted on second cell; 


   
   adjusting the first uplink power for transmitting the at least one uplink channel based on the uplink power left; and  
   transmitting, to the base station, the at least one of the uplink channel and the PRACH based on the adjusted first uplink power, 
   
   wherein the adjusted first power is determined by comparing the uplink power left comprising a summation of the first uplink power and the second uplink power with a threshold value, and 










   wherein the adjusting of the first uplink power comprises reducing the first transmission power when the PRACH has a higher priority than the at least one uplink channel.  

   generating at least one uplink channel to be transmitted on first cell and a physical random access channel (PRACH) to be transmitted on second cell; 

   adjusting the first uplink power for transmitting the at least one uplink channel if the uplink power left is lower than threshold; and    
   transmitting, to the base station, the at least one of the uplink channel and the PRACH at the same time based on the adjusted first uplink power, 
1. A communication a method performed by a user equipment, comprising: …… calculating a summation of a first power for transmitting the uplink signal and a second power for transmitting the …. wherein the adjusted power is determined by comparing the summation of the first power and the second power with a threshold value (See US Patent #10,945,217).
   wherein the adjusting of the first uplink power comprises reducing the first transmission power when the PRACH has a higher priority than the at least one uplink channel.

2. The method of claim 1, wherein the uplink power left is not lower than threshold by reducing the first uplink power.
3. The method of claim 1, wherein the uplink channel is a Sounding Reference Signal (SRS).  
13. The method of claim 11, wherein the uplink channel is a Sounding Reference Signal (SRS).

14. The method of claim 11, wherein the uplink channel comprises at least one of an ACK/NACK signal, Channel Quality Information (CQI), and a rank indicator.
5. The method of claim 1, wherein the uplink channel is a Physical Uplink Shared Channel (PUSCH).
3. The method of claim 1, wherein the uplink channel is a Physical Uplink Shared Channel (PUSCH).
6. The method of claim 1, wherein the uplink channel is a Physical Uplink Control Channel (PUCCH).  
4. The method of claim 1, wherein the uplink channel is a Physical Uplink Control Channel (PUCCH).
7. The method of claim 1, wherein the threshold is 0 dB
5. The method of claim 1, wherein the threshold is 0 dB.
8. A user equipment for controlling uplink power, comprising: a memory; and a processor operably coupled to the memory, wherein the processor, when executing program instructions stored in the memory, is configured to:  
   cause to generate at least one of uplink channel to be transmitted on first 
   estimate uplink power left based on both a first uplink power for transmitting the at least one uplink channel and a second uplink power for transmitting a physical random access channel (PRACH) to which a random access preamble is mapped; 
   adjusting the first uplink power for transmitting the at least one uplink channel based on the uplink power left; and 
 cause the UE to transmit, to the base station, the at least one uplink channel and the PRACH based on the adjusted first uplink power, 
   
   wherein the adjusted first power is determined by comparing the uplink power left comprising a summation of the first uplink power and the second 
 





  

   wherein the processor reduces the first uplink power in case the PRACH has a higher priority than the at least one uplink channel.  





   generating at least one of uplink channel to be transmitted on first cell 
   estimating uplink power left based on both a first uplink power for transmitting the at least one uplink channel and a second uplink power for transmitting a physical random access channel (PRACH) to which a random access preamble is mapped; 
   adjusting the first uplink power for transmitting the at least one uplink channel if the uplink power left is lower than threshold; and 
   a transmitter transmitting, to the base station, the at least one uplink channel and the PRACH at the same time based on the adjusted first uplink power, 
7……calculate a summation of a first power for transmitting the uplink signal and a second power for transmitting the random access preamble; .., wherein the adjusted power is determined by comparing the summation of the first power and the second power with a threshold value (See US Patent #10,945,217).
   wherein the processor reduces the first uplink power in case the PRACH has a higher priority than the at least one uplink channel.

7. The user equipment of claim 6, wherein the uplink power left is not lower than threshold by reducing the first uplink power.
10. The user equipment of claim 8, wherein the signal generation unit generates a Physical Uplink Shared 


9. The user equipment of claim 6, wherein the processor generates a Physical Uplink Control Channel (PUCCH) as the uplink channel.
12. The user equipment of claim 8, wherein the uplink channel is a Sounding Reference Signal (SRS).  
13. The method of claim 11, wherein the uplink channel is a Sounding Reference Signal (SRS).
13. The user equipment of claim 8, wherein the uplink channel comprises at least one 2 of an ACK/NACK signal, Channel Quality Information (CQI), and a rank indicator.  
14. The method of claim 11, wherein the uplink channel comprises at least one of an ACK/NACK signal, Channel Quality Information (CQI), and a rank indicator.
14. The user equipment of claim 8, wherein the processor sets the threshold to 0 dB.  
10. The user equipment of claim 8, wherein the processor sets the threshold to 0 dB.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132